Citation Nr: 1811728	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  07-34 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a right foot nerve disability.

2. Entitlement to service connection for a left arm disability secondary to a right wrist disability.

3. Entitlement to a rating in excess 10 percent prior to March 8, 2010, and in excess of 20 percent from March 8, 2010, for a right wrist disability, fracture of right distal radius and ulna with retained internal fixation.

4. Entitlement to an initial rating in excess of 10 percent for a right arm nerve damage, right ulnar neuropathy.

5. Entitlement to a (TDIU) prior the April 21, 2014.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988 and from May 1990 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. These matters were remanded by the Board in August 2013 for additional development.

In a May 2006 rating decision, the RO, in regards to the claim for an increased rating for right wrist disability, continued the current 10 percent evaluation and denied service connection for right foot nerve damage.
.
In a September 2009 rating decision, the RO, in pertinent part, denied service connection for a left elbow and forearm condition. 

In a May 2010 statement of the case (SOC), the RO readjudicated the issues of entitlement to an increased rating for right wrist disability and entitlement to service connection for right foot nerve damage. Later in May 2010, the Veteran submitted a substantive appeal (VA Form 9) in which he indicated that he was only appealing the issues of "service connection for a right elbow and forearm condition...left elbow and forearm condition" (hereinafter referred to as right and left arm disorders). The RO, however, continued to adjudicate the issues stated in the May 2010 SOC. Additionally, the RO never issued an SOC in regards to the issues of service connection for the right or left arm disorders (for which the Veteran filled out the May 2010 VA Form 9). In February 2013, the RO issued a supplemental SOC (SSOC) adjudicating the issues of an increased rating for right wrist disability and entitlement to service connection for right foot nerve damage, as well as service connection for a left arm disability. The Veteran did not file a substantive appeal following the February 2013 SSOC with any of the issues. 

Although the Veteran never perfected the appeal of any of these issues, VA has continued to adjudicate them. Therefore, the Board accepts the claims for service connection for right foot nerve damage, a left arm disability, and an increased rating for right wrist disability (both prior to and from March 8, 2010) as continuing to be on appeal. See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

As VA continued to assert jurisdiction over these issues, they remain properly on appeal. As such, it is not possible to now assert that the Veteran did not wish to continue the adjudication of his claims. See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

Also, in a November 2009 statement, the Veteran requested a hearing before a Veterans Law Judge at the RO. Thereafter, a February 2013 report of general information documents that the Veteran indicated that he did not want a hearing for his appeals. As such, his request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d).

Later in November 2009, the Veteran further requested a hearing before a Decision Review Officer (DRO) for the issues of service connection for right arm disorder and left arm disorder. The Veteran received such a hearing in March 2010.

In a May 2010 SSOC, the RO granted an increased rating of 20 percent for right wrist disability, from March 8, 2010. Despite the higher rating established, the Veteran has not been awarded the highest possible rating. As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status. A.B. v. Brown, 6 Vet. App. 35 (1993).

In a June 2010 rating decision, the RO granted service connection for right arm nerve damage, with an initial 10 percent disability rating. In September 2010, the Veteran filed an NOD with the rating granted.

In March 2017 and October 2017 rating decisions, the RO, after additional development, granted service connection for a right ankle disability and right arm disability, respectively. Therefore, the Board finds that the full benefit sought on appeal was granted for these claims, and, thus, these issues are no longer on appeal. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In an October 2017 rating decision, the RO granted TDIU as of April 21, 2017. Despite the higher rating established, the Veteran has not been awarded TDIU for the entire appeal period. As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status. A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. The Veteran does not have a right foot neurological disorder.

2. The Veteran's diagnosed left elbow disability has been aggravated by his service-connected right arm disability.

3. Prior to March 8, 2008, the right wrist disability was not manifested by pronation to have loss of motion beyond the last quarter of arc; the hand did not approach full pronation.

4. As of March 8, 2008, the right wrist disability has not been manifested by pronation to have loss of motion beyond middle of the arc.

5. The right arm nerve damage most nearly approximates incomplete paralysis of the ulnar nerve that was no more than mild in severity.

6. Prior to April 21, 2014, the Veteran's service-connected disabilities did not render him unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1. A right foot neurological disorder was not incurred in active service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2. The criteria for service connection for aggravation of a left arm disability, due to service connected right arm disability, have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3. The criteria for a rating in excess of 10 percent prior to March 8, 2008 and in excess of 20 percent thereafter for a right wrist disability, based on impairment of supination and pronation, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 (2017).

4. The criteria for a rating in excess of 10 percent for ulnar nerve disability of the right upper extremity have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code 8599-8516 (2017).

5. The criteria for entitlement to a TDIU prior to March 19, 2008, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice most recently in August 2011. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claims decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2012); 
38 C.F.R. §§ 3.303, 3.304 (2017). Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be presumed for certain chronic diseases, to include organic diseases of the nervous system such as hearing loss and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303 (b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Right Foot Nerve Condition

The Veteran asserts that he has a right foot nerve condition that onset during service. 

Service treatment records from 1984 and 1985 both document right foot injuries to the right big toe, however there were no reports of a nerve condition affecting the right foot.

An April 2016 VA examination report shows that the Veteran was not diagnosed with a peripheral nerve condition. The examiner noted the Veteran's in-service foot injuries and current reports of pain, paresthesia, and numbness of the right foot. No decrease in foot strength or ankle flexion was reported. Reflexes were noted to be normal. Sensory examination to light touch was noted for the right toes. Gait was noted to be normal. The Veteran reported that he had numbness and paresthesia in right foot and that he had difficulty to climbing up stairs.

A May 2016 VA neurological treatment report showed that the Veteran had normal EMG results of the lower right extremity and no disability was diagnosed. 

As noted above, service connection requires a showing of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet App 319 (2007). 

The Veteran is competent to report neurological symptoms in the right foot, such as numbness. However, no underlying neurological disorder has been identified. Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet App 282 (1999). Diagnosing an underlying neurological disability related to the right foot, requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of a lay person or observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a nerve disorder of the left leg. 38 C.F.R. § 3.159 (a)(1),(2) (2017).

There is no other evidence of record, VA or private, showing that the Veteran has been diagnosed with a neurological disorder of the right foot. 

In light of the absence of any competent evidence of a neurological disorder of the right foot, in service or thereafter, this claim must be denied. As the preponderance of the evidence is against the claim for service connection for a neurological disorder of the right foot, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Left Arm Disability

The Veteran contends that his left arm disability was caused or aggravated by this service connected right arm/wrist disability.

The Board has previously noted the criteria for direct service connection. Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2017). Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's service treatment records shows no reports or complaints of a left elbow disability. In fact the Veteran reported that he first injured his left elbow in a fall in 1996 after separation from service. Therefore, the Board finds that the preponderance of the evidence is against a claim for service connection for a left elbow disability on a direct basis.

However, the Board finds that the evidence supports a claim of entitlement for aggravation of a left elbow disability due to service connected right arm/wrist disability.

An April 2010 VA examination report noted that it was likely as not that the Veteran's left arm and elbow injuries were sustained in an effort to avoid further damage to his right a from a fall. 

An April 2016 VA examination report showed that the Veteran reported that in February 1996, he slipped on stairs at a restaurant, and his left arm broke during this fall. He sustained a fracture and dislocation. The Veteran reported that he was conscious of his right arm, and he protects it. He tried to break his fall down the stairs with his left arm, trying to protect the right arm/forearm from re-injury. Over the years, although he has the left elbow injury, he often has to use the left hand and arm for doing his chores. In January 2006, he broke the left forearm again, more at the post elbow, when he slipped down a set of stairs, and again he tried to protect the right forearm. The examiner opined that it was at least as likely as not that the right upper extremity did not cause the trauma to the left arm. However, the examiner noted that it was fair to say that if the right upper extremity injury contributed to the left arm injury sustained in 1996 as it was as likely as not that the left elbow was aggravated as he was unable to use the right arm on a daily basis.

A January 2017 VA examination report showed that the examiner opined that it was less likely than not that the left elbow condition was incurred in or due to service as there was no indication or reports of a left elbow injury noted in the service treatment records. The examiner also opined that it was at least as likely as not that the left elbow was a result of the Veteran's service connected right wrist disability. The examiner opined that the Veteran was likely protecting his right forearm during a fall and placed his left hand out to catch a fall in 1996 that lead to the left elbow condition. 

A September 2017 VA addendum examination report noted that the Veteran was diagnosed with left forearm status post internal fixation left olecranon fracture and left elbow ulnar fracture status post fixation. 

Upon consideration of the above and especially the April 2016 VA examiners opinion that his service connected right arm and wrist conditions aggravated his left arm disability, therefore the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for aggravation of a left arm disability due to service-connected right elbow/wrist disabilities. 38 C.F.R. § 3.310 (2017).

III. Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Ratings Right Wrist Disability

The Veteran's service-connected right wrist disability has been rated as 10 percent disability prior to March 8, 2010, and 20 percent disability thereafter based on limitation of pronation and supination under Diagnostic Code 5213 and he asserts that  higher ratings are warranted in this regard. Limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation. Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation. A 30 percent evaluation requires that motion be lost beyond the middle of the arc. 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2017).

The record reflects that the Veteran is right-handed. As such, the service-connected  right wrist disability affects his major or dominant extremity. 38 C.F.R. § 4.69.

The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess 10 percent disability prior to March 8, 2010, and 20 percent disability thereafter based on limitation of pronation and supination for the service-connected right wrist disability.

An April 2009 VA examination report shows that Veteran was able to achieve right forearm pronation 0 to 90 degrees, right supination 0 to 45 degrees.

An April 2010 VA examination report showed right forearm supination 0 to 85 degrees and pronation 0 to80 degrees. 

An April 2016 VA examination report of the right upper extremity to include the wrist showed forearm supination 0 to 30 degrees with normal range of motion noted as (0 to 85 degrees). Forearm pronation was 0 to 80 degrees with normal range of motion noted as (0 to 80 degrees). ROM after three repetitions forearms supination 0 to 30 degrees and forearm pronation 0 to 80 degrees. Muscle strength was normal. Right forearm functional impacts were noted as a difficulty carrying shopping bags, holding objects, where sometimes it slips out of his hand were also noted. The Veteran also had difficulty making a meal as it was hard to slice and turn or mix. He was noted to be unable to do minimal task like hammering as the vibration goes to through the forearm. Difficulty typing was also noted. Difficulty toileting was reported, but he had been adapting using his left hand. He was noted to have received adaptive equipment for the car, to be able to turn the steering wheel. It was reported by the examiner that the Veteran was previously a vendor, where he could not grip objects to grill and use the stove. He also reported that it was hard to hold the food products for his customers. He reported trying to drive a taxi but he could not use his right hand for too long of a drive. 

Upon review of the relevant evidence, the Board finds that the Veteran's right wrist disability based on limitation of pronation and supination does not warranted higher ratings prior the March 8, 2010 under Diagnostic Code 5213. To warrant a rating in excess of 10 percent for the right wrist prior the March 8, 2010, pronation must be shown to have loss of motion beyond the last quarter of arc, the hand does not approach full pronation. 38 C.F.R. § 4.71a, Diagnostic Codes 5213 (2017). As noted in the April 2009 VA examination, the Veteran was able to achieve pronation of the right forearm to 90 degrees. Therefore, the Board finds that the Veteran's right wrist disability does not warrant a disability rating in excess of 10 percent prior to March 8, 2010. 

The Board finds that the Veteran's right wrist disability based on limitation of pronation and supination does not warranted a rating in excess of 20 percent as of March 8, 2010 under Diagnostic Code 5213. To warrant a rating in excess of 20 percent for the right wrist as of March 8, 2010, pronation must be shown to have loss of motion beyond middle of the arc. 38 C.F.R. § 4.71a, Diagnostic Codes 5213 (2017). As noted in the VA examination reports as of March 8, 2010, the Veteran was able to achieve pronation of the right forearm to at the worst 80 degrees. Therefore, the Board finds that the Veteran's right wrist disability does not warrant a disability rating in excess of 20 percent as of to March 8, 2010.

In so finding, the Board acknowledges the Veteran's reports of pain and flare ups but finds that the effects of pain are already contemplated by the 10 and 20 percent ratings assigned for the wrist. There is no basis for the assignment of higher ratings on the basis of additional disability due to pain, weakness, fatigability, weakness or incoordination. 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Muscle strength was normal and there was no atrophy. The Board finds that any functional loss is contemplated in the 10 and 20 percent ratings assigned. The Board has considered the Veteran's contentions, but does not find that the evidence shows disability tantamount to show reduced pronation to warrant higher ratings. Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent prior to March 8, 2010 and in excess of 20 percent as of March 8, 2010 for the right wrist disability and the claim for an increased ratings is denied.

Increased Rating- Right Arm Nerve Disability

The Veteran's right arm nerve damage of the right upper extremity is rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 8599-8516. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2017). Here, the hyphenated diagnostic code indicates that an unlisted neurologic disorder (Diagnostic Code 8599) is rated, by analogy, under the criteria for which rates paralysis of the ulnar nerve. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand will be considered dominant. The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2017). The Veteran has continuously been noted to be right-handed within the examinations of record. Her right upper extremity is, therefore, the major extremity.

Under Diagnostic Code 8516, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of the major upper extremity. A 30 percent rating requires moderate incomplete paralysis of the ulnar nerve of the major upper extremity. A 40 percent rating requires severe incomplete paralysis of the major upper extremity. A 60 percent rating requires complete paralysis of the major upper extremity with "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the ring and the little fingers, an inability to spread or reverse the fingers, an inability to adduct the thumb, and weakened wrist flexion. 38 C.F.R. § 4.124a, Diagnostic Code 8516. 

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).

An April 2016 VA peripheral nerve examination report shows that the Veteran's right upper extremity had mild pain, mild paresthesia and/or dysesthesias, and numbness. Muscle strength testing for right elbow flexion, elbow extension, wrist flexion, wrist extension, and grip were noted as 5/5. Reflexes were normal for the biceps, triceps, and brachioradialis. Sensory examination was normal for the right shoulder area and decreased for the hand/fingers as well as the inner/outer forearm. The examiner determined that the Veteran's right radial nerve, right median nerve, and right ulnar nerve, right musculocutaneous nerve, and circumflex nerve were noted to be normal. The examiner noted that a review of the Veteran's medical records showed only subjective sensory deficit in the upper right extremity. The examiner also noted that three EMG examinations in February 2014 were normal. A September 2015 neurology impression showed that the Veteran did not have any motor weakness, large radiographic abnormality or any abnormality of electrodiagnostic studies.  

The Board finds that medical and lay evidence throughout the period on appeal shows that the Veteran does not suffer from either moderate or severe incomplete paralysis of the ulnar nerve, or suffer from complete paralysis of the ulnar nerve. Because the Veteran's neurological manifestations of the right upper extremity are wholly sensory in nature, the rating should be mild, or at most, moderate. Additionally, the Board notes that, on examination, the examiners described the Veteran's symptomatology as mild and there is nothing in the record to contradict that finding. Thus, the evidence related to the right arm nerve disability suggests that the condition remains at a mild state. Thus, a higher rating under Diagnostic Code 8599-8516 for is not warranted.

TDIU April 21, 2014

The Veteran is seeking a TDIU prior to April 21, 2014 as TDIU has already been granted as of April 21, 2014. In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2017).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2017).

The Veteran asserts that he is unemployable due to his service connected depressive disorder, right wrist disability, right forearm disability, right ankle disability, right arm nerve disability, right big toe disability, and right hand disabilities and that a TDIU rating is warranted prior to April 21, 2014. 38 C.F.R. § 4.16 (2017). The Board notes that the Veteran ratings for the depressive disorder is 70 percent and has a combined rating prior to April 21, 2014 of 90 percent. Accordingly, the Veteran meets the schedular percentage requirements for eligibility for TDIU. 38 C.F.R. § 4.16 (a). 

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, despite having a combined disability rating of 00 percent, the evidence does not establish that the Veteran's service-connected disabilities have rendered him unemployable prior to April 21, 2014. 

An April 2009 VA joints examination report showed that the examiner determined the functional impacts of his left and right upper extremity service connected disabilities were a difficulty doing usual chores and activities. The Veteran's usual occupation was reported as accounting and he was employed as a street vendor working part-time. The Veteran reported that his current employment was for the last 2 to 5 years. Time lost from work in the last 12 month period was less than 1 week due to appointments for treatment and pain in forearms. The examiner noted that there were significant effects on his usual occupation as he had issues with lifting and carrying due to pain. The Veteran did report it was difficult to perform his duties at work due to his service connected upper extremities disabilities. 

A September 2011 VA hand examination report shows that the Veteran's hand, thumb, and finger condition aggravated his ability to work due to pain. The Veteran was working part time as a vendor and would have issues lifting. The Veteran reported that he missed 8 weeks of work during the last 12 month period. The examiner noted that effects on occupation activities would cause decreased manual dexterity, issues with lifting and carrying, and decreased strength. The examiner reported there were no problems with usual daily activities. 

An October 2012 VA examination report for the foot shows that effects on the Veteran's ability to work was pain. The Veteran reported that his foot was painful at the end of the day. 

A January 2013 VA psychiatric disability examination report shows that the Veteran was diagnosed with a depressive disorder. Occupational and social impairment with occasional decrease in work efficiency and an intermittent periods of inability to perform occupational tasks, although generally functioning. The Veteran reported that since 2004 he had been working as a vendor initially selling merchandise outside which was problematic due to "being out in the elements' (e g cold causing joint pain) and currently worked as a hotdog vendor which allowed him to be stationed inside a cart but which caused pain in his arms due to constant movement of his hands. 

A July 2017 application for increased compensation based on unemployability shows that the Veteran reported he last worked in April 2014 at which point his disabilities caused him to be unemployed. He reported a work history that consisted of being a street vendor part time from 2004 to 2014 as well as a taxi driver from January 2014 to April 2014 for 36 hours per week. He also reported that he graduated from high school. 

After a review of the evidence of record the Board finds that the Veteran's service-connected disabilities, alone or in combination, did render him unable to obtain or maintain gainful employment prior the April 21, 2014. The service-connected psychiatric disabilities are productive of a great degree of disability, but the none of the VA examiners reported that the Veteran was unable to obtain or maintain gainful employment. Additionally, the Board notes that by the Veteran own statements he became too disabled to work on April 21, 2014. 

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability. Although they produce significant impairment, the evidence does not reflect gainful employment is precluded solely or even primarily due to such service-connected disabilities. The Veteran has not identified or submitted any competent evidence which demonstrates that his service-connected disabilities, alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU prior to April 21, 2014 . Rather, the evidence suggests that despite his psychiatric and musculoskeletal problems he was still employed as a street vendor and a taxi driver. Moreover, the Veteran's himself has also not asserted that he was unable to work due to his service connected disabilities prior the April 21, 2014. 

In sum, the Board finds that the Veteran's service-connected disabilities did not preclude him from obtaining or maintaining substantially gainful employment prior the April 21, 2014. Moreover no healthcare professional is on record as opining that the Veteran is precluded from substantially gainful employment as a result of service-connected disabilities alone prior to April 21, 2014. Therefore the preponderance of the evidence is against the Veteran's claim for TDIU prior to April 21, 2014, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot nerve disability is denied.

Entitlement to service connection for aggravation of a left arm disability due to service-connected right arm disability is granted.

Entitlement to a rating in excess 10 percent prior the March 8, 2010, and in excess of 20 percent thereafter for a right wrist disability is denied.

Entitlement to a rating in excess of 10 percent for a right arm nerve disability is denied.

Entitlement to TDIU prior to April 21, 2014 is denied.




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


